Exhibit 10.2

      Execution Version   Contract #1-26652287-2

AMENDMENT NUMBER 2
TO
YAHOO! PUBLISHER NETWORK AGREEMENT #1-26652287
     This Amendment #2 to the Yahoo! Publisher Network Agreement #1-26652287
(“Amendment #2”) is entered into as of the latter date of either Yahoo! or
Publisher’s signature below (“Amendment #2 Effective Date”) and is made by and
among Local.com Corporation (“Publisher”) and Yahoo! Inc. (“Yahoo!”), and
modifies the Yahoo! Publisher Network Agreement #1-26652287 by and among the
same parties effective as of August 25, 2010 (the “Agreement”).
     In consideration of mutual covenants and for such other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, Publisher and Yahoo! hereby agree as follows:

1.   The Agreement is amended to add the following to the end of the Deployment
of Services on Publisher’s Offerings on page one (1) of the Service Order to the
Agreement:       “E. ***   2.   The Agreement is amended to add the following to
the end of Section 2 of Attachment C *** to the Agreement:       ***   3.   The
Agreement is amended to add the *** Attachment attached hereto as Exhibit 1 as
Attachment F to the Agreement.   4.   The Agreement is amended to add the
mockups for the *** attached hereto as Exhibit 2 to the Agreement.   5.  
Miscellaneous.

  (a)   Except as expressly set forth herein, the terms and conditions of the
Agreement are unmodified and remain in full force and effect.     (b)   The
Agreement is amended to provide that references in the Agreement to “this
Agreement” or “the Agreement” (including indirect references such as
“hereunder”, “hereby”, “herein” and “hereof”) shall be deemed references to the
Agreement as amended hereby. All capitalized defined terms used but not defined
herein shall have the same meaning as set forth in the Agreement.     (c)   This
Amendment #2 may be executed in one or more counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same instrument. An electronically transmitted signature
via pdf or facsimile shall be deemed the equivalent to an original ink
signature.     (d)   In the event of a conflict between any of the terms and
conditions of the Agreement and any of the terms and conditions of this
Amendment #2, the terms and conditions of this Amendment #2 shall control.

 

***   — Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

              1   Yahoo! Confidential

 



--------------------------------------------------------------------------------



 



      Execution Version   Contract #1-26652287-2

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment #2 as of the Amendment #2 Effective Date.

              LOCAL.COM CORPORATION   YAHOO! INC.
 
           
By:
  /s/ Richard Szatkowski   By:   /s/ Al Echamendi
 
           
Name:
  Richard Szatkowski   Name:   Al Echamendi
Title:
  SVP and GM, Network Properties   Title:   VP, Business Development
Date:
  March 29, 2011   Date:   April 4, 2011

              2   Yahoo! Confidential

 



--------------------------------------------------------------------------------



 



      Execution Version   Contract #1-26652287-2

Exhibit 1 to Amendment #2
ATTACHMENT F ***
 

***   — Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

          SWA v2.2   3   Yahoo! Confidential

 